7 So.3d 597 (2009)
Howard J. JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-21.
District Court of Appeal of Florida, Fifth District.
March 20, 2009.
Howard J. Jones, Vero Beach, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We deny without prejudice, the petition seeking a belated appeal. The petition fails to allege that Petitioner made a timely request for defense counsel to file a notice of appeal. See Lincoln v. State, 948 So.2d 77 (Fla. 5th DCA 2007); Frazier v. State, 944 So.2d 1035 (Fla. 5th DCA 2006). The petition may be amended within thirty days following the date of this opinion.
PETITION DENIED.
PALMER, C.J., ORFINGER and EVANDER, JJ., concur.